EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Kagen on 2/1/2022.

The application has been amended as follows: 
In claim 1, line 1, the examiner has changed “vessel (B)” to - -vessel:  comprising- -
In claim 1, line 4, the examiner has changed “, characterized in that” to - -; wherein- -.
In claim 1, line 8, the examiner has changed “second end” to - -first end- -.
In claim 1, line 8, the examiner has changed “the end” to - -an end- -.
In claim 2, line 1, the examiner has changed “characterized in that” to - -wherein- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the overall claimed invention of a device for feeding and setting into a blood vessel an implant received in an inner sleeve, wherein a second end of the implant and inner sleeve are arranged at a proximal end of an outer sleeve such that the inner sleeve is moved into the outer sleeve in a distal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
US 2011/0208292 A1, US 2011/03070492014/0379065 A1.
The prior art of Von Oepen US 2011/0208292 does not teach setting the device into a blood vessel by moving an inner sleeve into an outer sleeve in a distal direction.  Instead the system of Von Oepen teaches protecting an implant outside of a patient.  The implant is not set in a vessel when an inner sleeve is moved into an outer sleeve.
The prior art of Kao US 2011/0307049 does not teach setting the device into a blood vessel by moving an inner sleeve into an outer sleeve in a distal direction.  Instead the system of Kao teaches distally moving an outer sleeve to set an implant.
The prior art of Johnson US 2014/0379065 does not teach setting the device into a blood vessel by moving an inner sleeve into an outer sleeve in a distal direction.  Instead the system of Johnson teaches that moving the inner sleeve into an outer sleeve in a distal direction will protect an implant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Michael Mendoza
/M.G.M/Examiner, Art Unit 3771  
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771